[ex104page1.jpg]

 
 

--------------------------------------------------------------------------------

 

 

W81XWH-15-C-0046

(tduvall161837)

Page 2 of 2

 

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

 

SECTION C - DESCRIPTIONS AND SPECIFICATIONS

 

 

 

The following have been modified:

 

KEY PERSONNEL (MAR 1999) (USAMRAA)

 

a.  The Contractor agrees to utilize the following Key Personnel on this
contract:

 

Pamela Palmer: [*] - Chief Medical Officer (and Principal Investigator)

[ * ], Clinical Operations

[*], Clinical Operations

[*], Medical Affairs

[*], Regulatory

[*], Regulatory Affairs

[ * ], Engineering

[ * ], Quality Evangeline

[*], Pharmaceutical Development

[ * ], Manufacturing Engineering

[*], Program Management

 

b.  The above Key Personnel shall be utilized as necessary to fulfill the
requirements of this contract.

c.  The offerer must provide thorough and detailed documentation of the
experience, abilities, and background for Key Personnel under this contract in
the form of resumes or equivalent statements of qualifications. Such
documentation should include but not be limited to: name, curriculum vitae, type
and description of experience.

d.  The contractor agrees that during the contract performance period
substitution for Key Personnel shall not be permitted unless such substitution
is necessitated by sudden illness, death, or termination of employment. In any
of these events, the contractor shall promptly notify the Contracting Officer
and provide the information required by paragraph (e) below.

e.  All requests for substitutions must provide a detailed explanation of the
circumstances necessitating the proposed

substitution(s), a complete resume for the proposed substitute(s), and any other
information requested by the Contracting Officer needed to approve or disapprove
the proposed substitution(s). All proposed substitutes shall have qualifications
that are equal to or higher than the qualifications of the person to be
replaced. The Contracting Officer or his authorized representative will evaluate
such requests and promptly notify the contractor of his approval or disapproval
thereof.

f.  If any of the listed Key Personnel are subcontractor

personnel, the contractor shall include the substance of this clause in any
subcontract which he awards under this contract.

 

 

(End of Summary of Changes)

 

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

     

 

 